EXHIBIT 10.16

Performance Compensation Award Agreement
LAREDO PETROLEUM HOLDINGS, INC.
2011 OMNIBUS EQUITY INCENTIVE PLAN


This Performance Compensation Award (“Agreement”) is made as of the 15th day of
February, 2013, by and between Laredo Petroleum Holdings, Inc. (the “Company”)
and ___________________________ (the “Participant”).
W I T N E S S E T H :
WHEREAS, the Participant is currently an employee of Laredo Petroleum, Inc., a
wholly-owned subsidiary of the Company (“Laredo”), and the Company desires to
have the Participant remain in such capacity and to afford the Participant the
opportunity to participate in the potential increase in value of the Company
over the Performance Period (as defined below).
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
1.    Grant of Performance Award. Subject to the restrictions, terms and
conditions set forth herein and in the Company's 2011 Omnibus Equity Incentive
Plan (the “Plan”), the Company hereby grants to the Participant
__________________________ (___________) performance units (the “Performance
Units”, or the “Award”). Each Performance Unit has a value of $100.00. The
provisions of the Plan are incorporated herein by reference, and all capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Plan.
The Performance Units will be payable, if at all, in cash, based upon the
achievement by the Company of the Performance Goals as described on Exhibit A,
over a three (3) year period commencing January 1, 2013 and ending on December
31, 2015 (the “Performance Period”). The date on which the Performance Period
ends is referred to herein as the “Maturity Date.”
The specific Performance Goals described on Exhibit A were established by the
Compensation Committee of the Company. Subject to the other terms and conditions
of this Agreement and the Plan, payment of the Performance Units will only be
made if the Administrator certifies, following the close of the Performance
Period, that the pre-established threshold Performance Goals have been exceeded
in whole or in part on the Maturity Date, and then only to the extent of the
level of performance so certified as having been achieved.
2.    Form of Payment. Any portion of the Award earned by reason of the
Administrator's certification as described above will be payable in cash to the
Participant (or the Participant's beneficiary, or personal administrator in the
case of your death or Disability) on or before March 15, 2016. The amount of
cash to be paid will be determined by multiplying the number of Units set forth
in paragraph 1 by $100, and multiplying that product by the Total Shareholder
Return Modifier (“TSR Modifier”). For this purpose, the TSR Modifier means the
percentage, if any, achieved by attainment of the Relative TSR Performance Goals
for the



1

--------------------------------------------------------------------------------



Performance Period in accordance with the schedule set forth on Exhibit A, as
certified by the Administrator.
3.    Transferability. This Award shall not be transferable otherwise than by
will or the laws of descent and distribution. Any attempt by the Participant (or
in the case of the Participant's death or Disability, the Participant's
beneficiary or personal administrator) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void.
4.    Forfeiture Provisions. The following forfeiture provisions shall apply to
the Performance Units:
(a)    If the Participant's employment with the Company or any if its
Subsidiaries is terminated by the Company or such Subsidiary for any reason,
with or without cause, or the Participant resigns (in either case, other than as
set forth in Section 4(b) below) prior to the Maturity Date, then no amount
shall be paid in respect of the Award.
(b)    If, prior to the Maturity Date, the Participant's employment with the
Company or any Subsidiary is terminated (i) by reason of the Participant's death
or (ii) because the Participant is determined by the Board of Directors of the
Company or the Plan Administrator to be subject to a Disability, then the
Participant shall be eligible to receive a pro-rated Award, taking into account
the time between the date on which the Participant's employment so terminated
and the Maturity Date. Any amount payable pursuant to this paragraph 4 shall be
paid in accordance with Sections 1 and 2.
5.    Compliance with Section 162(m). The Administrator shall exercise its
discretion with respect to this Award in all cases so as to preserve the
deductibility of payments under the Award against disallowance by reason of
Section 162(m) of the Code.
6.    Withholding. The Company shall be obligated to withhold amounts sufficient
to satisfy any tax withholding or similar withholding obligations to which the
Company or its Subsidiaries may be subject by reason of payment under this
Award. The Participant expressly acknowledges and agrees that the Participant's
rights hereunder are subject to this obligation of the Company regarding any
applicable taxes required to be withheld in connection with the Award, in a form
and manner satisfactory to the Company.
7.    No Right to Continued Employment. This Agreement does not confer upon the
Participant any right to continuance of employment by the Company, nor shall it
interfere in any way with the right of the Company to terminate the
Participant's employment at any time.
8.    Delivery of Laredo Petroleum Holdings, Inc. Prospectus dated December 30,
2011. The Participant acknowledges that he or she has have been provided a copy
of the Company's prospectus related to the Company's 2011 Omnibus Equity
Incentive Plan through such prospectus' availability on the Company's shared
network drive, at S:2011 Omnibus

2

--------------------------------------------------------------------------------



Equity Incentive Plan Prospectus. A copy will also be provided to the
Participant, upon written request to the Company.
9.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated in a
notice mailed or delivered to the other party as provided herein; provided that,
unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its Tulsa, Oklahoma, office and all notices or communications by
the Company to the Participant may be given to the Grantee personally or mailed
to the Participant's home address as reflected on the books of the Company.
10.    Administration. This Agreement and the issuance of shares contemplated
hereunder shall be administered by Board or a committee of one or more members
of the Board appointed by the Board to administer this Agreement and such
issuance (the “Administrator”). Subject to applicable law, the Administrator
shall have the sole and plenary authority to: (i) interpret, administer,
reconcile any inconsistency in, correct any defect in and/or supply any omission
in this Agreement; (ii) establish, amend, suspend, or waive any rules and
regulations and appoint such agents as the Administrator shall deem appropriate
for the proper administration of this Agreement; (iii) accelerate the lapse of
restrictions on shares; and (iv) make any other determination and take any other
action that the Administrator deems necessary or desirable for the
administration of this Agreement. The Administrator may delegate to one or more
officers of the Company the authority to act on behalf of the Administrator with
respect to any matter, right, obligation, or election that is the responsibility
of or that is allocated to the Administrator herein, and that may be so
delegated as a matter of law.
11.    Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
12.    Terms of Issuance. The Participant acknowledges being a party to one of
the following agreements with the Company or its Subsidiaries: (i) a
non-competition and confidentiality agreement; or (ii) a confidentiality,
non-solicitation and non-disparagement agreement.
13.    Miscellaneous.
(a)    Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and the
Participant, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be

3

--------------------------------------------------------------------------------



construed as a waiver of such provisions or affect the validity, binding effect
or enforceability of this Agreement or any provision hereof.
(b)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
(c)    Entire Agreement and Effectiveness. This Agreement embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
(d)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.
(e)    Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
(f)    Gender and Plurals. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
(g)    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by and against the Participant, the Company and
their respective successors, allowable assigns, heirs, representatives and
estates, as the case may be.
(h)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
(i)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.
(j)    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS. EACH PARTY, BY EXECUTING
THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY CLAIMS TO
RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE PREVAILING
PARTY'S ACTUAL

4

--------------------------------------------------------------------------------



DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT.
(k)    Spouses. If the spouse of the Participant fails to execute the spousal
consent set forth on the signature page attached hereto (the “Consent”), until
such time as the Consent is duly executed, the Participant's economic rights
associated with his or her Award will be suspended and not subject to recovery.
If a spouse or former spouse of the Participant acquires rights to any of the
potential Award that may be issued pursuant hereto as a result of any property
settlement or separation agreement, such spouse or former spouse hereby grants
an irrevocable power of attorney (which will be coupled with an interest) to the
Participant to give or withhold such approval as he or she will himself or
herself approve with respect to such matter and without the necessity of the
taking of any action by any such spouse or former spouse. Such power of attorney
will not be affected by the subsequent disability or incapacity of the spouse or
former spouse granting such power of attorney.
14.    Section 409A. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code and that this
Award not result in unfavorable tax consequences to the Participant under
Section 409A of the Code. This Agreement will be administered and interpreted in
a manner consistent with this intent, and any provision that would cause this
Agreement to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Section 409A of the Code). The Company and the
Participant agree to work together in good faith in an effort to comply with
Section 409A of the Code including, if necessary, amending this Agreement based
on further guidance issued by the Internal Revenue Service from time to time,
provided that the Company shall not be required to assume any increased economic
burden. Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Participant shall not be considered to have
terminated employment with Company for purposes of this Agreement and no
payments shall be due to him or her under this Agreement which are payable upon
his or her termination of employment until he or she would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the
Participant's termination of employment shall instead be paid within 30 days
following the first business day after the date that is six months following his
or her termination of employment (or upon his death, if earlier). In addition,
for purposes of this Agreement, each amount to be paid or benefit to be provided
to the Participant pursuant to this Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code. The Participant
acknowledges and agrees that payments made under this Agreement are subject to
the Company's requirement that the Participant reimburse the portion of any
payment where such portion of the payment was predicated upon the achievement of
financial

5

--------------------------------------------------------------------------------



results that are subsequently the subject of a restatement caused or partially
caused by the Participant's fraud or misconduct.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


 
 
COMPANY:
 
 
 
 
 
LAREDO PETROLEUM HOLDINGS, INC.
 
 
 
 
 
Randy A. Foutch
 
 
Chairman & CEO
 
 
PARTICIPANT:
 
 
 




6

--------------------------------------------------------------------------------





SPOUSAL CONSENT
Participant's spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and their binding effect upon any
marital or community property interests he or she may now or hereafter own, and
agrees that the termination of his or her and Participant's marital relationship
for any reason shall not have the effect of removing any restricted shares
subject to this Agreement from coverage hereunder and that his or her awareness,
understanding, consent and agreement are evidenced by his or her signature
below.




 
 
 
 
 
Spouse's Name:




7

--------------------------------------------------------------------------------



Exhibit A
Performance Goals
Start of Performance Period - End of Performance Period
The Performance Goals established by the Compensation Committee of the Company
are based on the Company's relative three year total shareholder return (“TSR”)
over the Performance Period measured against the Company's Peer Group. The final
value of Performance Units (based on $100 per Performance Unit) granted at the
Maturity Date can range from 0% to 200% of the target value in accordance with
the following chart, and will be paid in cash to each Participant:


 
Relative TSR Performance Goal
 
TSR Modifier
 
 
 
 
 
Below Threshold
 
Below 40th percentile
 
—%
Threshold
 
40th percentile
 
50%
Target
 
60th percentile
 
100%
Maximum
 
80th percentile
 
200%



The Committee will interpolate all points between the Threshold and the Maximum
Performance Goal.
TSR is calculated on the basis of the following formula:
End Average Stock Price plus Dividends - Start Average Stock Price
TSR    =                  Start Average Stock Price


with the Start Average Stock Price being the average closing stock price for the
first 30 trading days of calendar year 2013 and the End Average Stock Price
being the average closing stock price for the 30 trading days immediately
preceding the Maturity Date, as reported on the stock exchange on which such
shares are listed.


The Peer Group consists of the following companies:*
Berry Petroleum Co
 
Bill Barrett Corp
Brigham Exploration Co
 
Cabot Oil & Gas Corp
Carrizzo Oil & Gas Inc
 
Comstock Resources Inc
Concho Resources Inc
 
Continental Resources Inc
EXCO Resources Inc
 
Forest Oil Corp
Linn Energy LLC
 
Oasis Petroleum Inc
Quicksilver Resources Inc
 
Range Resources Corp
SandRidge Energy Inc
 
SM Energy Co
 
 
Swift Energy Co




--------------------------------------------------------------------------------


8

--------------------------------------------------------------------------------





* The Board, Committee or Administrator may, in its good faith, substitute in
the event of a liquidation, dissolution merger, acquisition or similar event
affecting any peer company.





9